Case 8:19-cv-00680-TGW Document 28 Filed 07/13/20 Page 1 of 14 PagelD 993

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
VERONICA FOSTER,
Plaintiff,
V. CASE No. 8:19-cv-680-T-TGW
ANDREW SAUL,

Commissioner of Social Security,

 

ORDER
The plaintiff in this case seeks judicial review of the denial of
her claims for Social Security disability benefits.? Because the decision of
the Commissioner of Social Security is supported by substantial evidence
and contains no reversible error, the decision will be affirmed.
I.
The plaintiff, who was forty-three years old at the time of the

administrative hearing (Tr. 39) and who has a college education (Tr. 196),

 

' Andrew M. Saul became the Commissioner of Social Security on June 17, 2019, and
should be substituted as the defendant. See Fed. R. Civ. P. 25(d). .

*The parties have consented in this case to the exercise of jurisdiction by a United
States Magistrate Judge (Doc. 17).
Case 8:19-cv-00680-TGW Document 28 Filed 07/13/20 Page 2 of 14 PagelD 994

has worked as a customer order clerk and credit clerk (Tr. 60). She filed a
claim for Social Security disability benefits, alleging that she became
disabled due to stage 2 breast cancer (Tr. 81). The claims were denied
initially and upon reconsideration.

The plaintiff, at her request, received a de novo hearing before
an administrative law judge. The law judge found that the plaintiff had
severe impairments of “breast cancer, obesity, headache, neuropathy,
depression and anxiety” (Tr. 17). The law judge concluded that with those
impairments the plaintiff had the residual functional capacity to perform
light work with the following exceptions (Tr. 20):

[The claimant] can lift 20 pounds occasionally; 10

pounds frequently; can stand and/or walk for

approximately 6 hours per 8-hour work-day; can

sit for approximately 6 hours per 8-hour work-day

with normal breaks; limit right over-head reaching

to frequent; limit gross and fine manipulation

bilaterally to frequent; avoid concentrated

exposure to hazards; and work is unskilled work,

meaning with specific vocational preparation code

of one or two, simple, routine and repetitive tasks.

The law judge determined that with those limitations the

plaintiff could not perform past relevant work (Tr. 25). However, based

upon the testimony of a vocational expert, the law judge found that jobs
Case 8:19-cv-00680-TGW Document 28 Filed 07/13/20 Page 3 of 14 PagelD 995

existed in significant numbers in the national economy that the plaintiff
could perform, such as photocopying machine operator, office helper and
marker (Tr. 25-26). The vocational expert testified further that a subset of
these jobs was available with a sit/stand option (see Tr. 63-64). Accordingly,
the law judge decided that the plaintiff was not disabled (Tr. 26).

The plaintiff sought review of the law judge’s decision and
submitted additional evidence with that request. That evidence was an
MRI report of the plaintiff's left knee, dated January 26, 2018 (Tr. 2; see Tr.
35). The Appeals Council determined that “this evidence does not show a
reasonable probability that it would change the outcome of the decision” (Tr.
2). Consequently, the law judge’s decision became the final decision of the
Commissioner of Social Security in the plaintiffs case (Tr. 1).

II.

In order to be entitled to Social Security disability benefits, a
claimant must be unable “to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which
... has lasted or can be expected to last for a continuous period of not less
than 12 months.” 42 U.S.C. 423(d)(1)(A), 1382c(a)(3)(A). A “physical

or mental impairment,” under the terms of the Act, is one “that results from

3
Case 8:19-cv-00680-TGW Document 28 Filed 07/13/20 Page 4 of 14 PagelD 996

anatomical, physiological, or psychological abnormalities which are
demonstrable by medically acceptable clinical and laboratory diagnostic
techniques.” 42 U.S.C. 423(d)(3), 1382c(a)(3)(D).

A determination by the Commissioner that a claimant is not
disabled must be upheld if it is supported by substantial evidence. 42
U.S.C. 405(g). Substantial evidence is “such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion.”
Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated
Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). Under the substantial
evidence test, “findings of fact made by administrative agencies ... may be
reversed ... only when the record compels a reversal; the mere fact that the
record may support a contrary conclusion is not enough to justify a reversal
of the administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027
(11" Cir. 2004) (en banc).

It is, moreover, the function of the Commissioner, and not the
courts, to resolve conflicts in the evidence and to assess the credibility of the
witnesses. Grant v. Richardson, 445 F.2d 656 (5" Cir. 1971). Similarly,
it is the responsibility of the Commissioner to draw inferences from the

evidence, and those inferences are not to be overturned if they are supported

4
Case 8:19-cv-00680-TGW Document 28 Filed 07/13/20 Page 5 of 14 PagelD 997

by substantial evidence. Celebrezze v. O’Brient, 323 F.2d 989, 990 (5"
Cir. 1963).

Therefore, in determining whether the Commissioner's decision
is supported by substantial evidence, the court is not to reweigh the evidence,
but is limited to determining whether the record as a whole contains
sufficient evidence to permit a reasonable mind to conclude that the claimant
is not disabled. However, the court, in its review, must satisfy itself that
the proper legal standards were applied and legal requirements were met.
Lamb v. Bowen, 847 F.2d 698, 701 (11" Cir. 1988).

| II.

Following the law judge’s unfavorable decision, the plaintiff
requested review from the Appeals Council and submitted additional
evidence to it. The plaintiff's sole issue is based upon that additional
evidence. Specifically, she argues that “the Appeals Council failed to find
that new evidence submitted to it was material and would have altered the

Administrative Law Judge decision” (Doc. 25, pp. 2, 5).

 

3Plaintiff’s counsel also throws in the assertion that the law judge’s decision did
not address the claimant’s complaints of bilateral knee pain (Doc. 25, p. 6). This
contention is undeveloped and, therefore, forfeited in accordance with the court’s
Scheduling Order and Memorandum Requirements (see Doc. 16, p. 2) (“The plaintiff
must identify with particularity the discrete grounds upon which the administrative

5
Case 8:19-cv-00680-TGW Document 28 Filed 07/13/20 Page 6 of 14 PagelD 998

In support of this argument, the plaintiff cites to an outdated
standard from Ingram v. Commissioner of Social Security Administration,
496 F.3d 1253 (11" Cir. 2007) (id., pp. 5-6). Ingram holds that when the
Appeals Council considers new evidence and denies review, the district court
should determine whether the Appeals Council has correctly decided that the
law judge’s findings are not contrary to the weight of all the evidence. 496
F.3d at 1266-67. This holding, however, was based on the language of 20
C.F.R. 404,970(b), see id., which has since been amended. 20 C.F.R.
404.970(a)(5).

Under the applicable regulations, review will be granted by the
Appeals Council when it “receives additional evidence that is new, material,
and relates to the period on or before the date of the hearing decision, and
there is a reasonable probability that the additional evidence would change
the outcome of the decision.” Id. Additionally, the plaintiff must state
good cause for not previously submitting the evidence to the law judge. 20

C.F.R. 404.970(b).

 

decision is being challenged” and “[a]ny contention for which those requirements are not
met will be deemed forfeited.”). See also Sanchez v. Commissioner of Social Security,
507 Fed. Appx. 855 n.1 (11" Cir. 2013) (the plaintiff waived any challenge to the law
judge’s determination that was not adequately raised).

6
Case 8:19-cv-00680-TGW Document 28 Filed 07/13/20 Page 7 of 14 PagelD 999

The plaintiff, therefore, under the regulations must show that
(1) the evidence relates to the period on, or before, the date of the law judge’s
decision, (2) the evidence is new, (3) the evidence is material, (4) there is a
reasonable probability that the additional evidence would change the
outcome of the decision and (5) there is good cause for not submitting the
evidence earlier.

Evidence is material if there is a "reasonable possibility” that it
would change the administrative result. Hargress v. Social Security
Administration, Commissioner, 883 F.3d 1302, 1310 (11 Cir. 2018); see
also Milano v. Bowen, 809 F.2d 763 (11 Cir. 1987) (“material” means
“relevant and probative so that there is a reasonable possibility that it would
change the administrative result”). The term “reasonable probability” has

been defined as a “probability sufficient to undermine confidence in the

 

4As I discussed in Joyce v. Saul, Case No. 8:18-cv-3086-T-35TGW (Doc. 24, pp.
10-11), there are Eleventh Circuit cases that appear to use interchangeably “reasonable
possibility” and “reasonable probability.” In light of the amendment to §404.970,
“material” must mean the reasonable “possibility” of a different result; otherwise, the
“reasonable probability” requirement in (a)(5) would be superfluous. Notably, the Social
Security Administration Hearing, Litigation, and Appeals Manual (HALLEX), defines
“material” as “relevant, i.¢., involves or is directly related to issues adjudicated by the
ALJ.” HALLEX I-3-3-6, §B.2. However, this definition is not controlling authority. See
McCabe v. Commissioner of Social Security, 661 Fed. Appx. 596, 599 (1 1" Cir, 2016)
(The Eleventh Circuit “has not decided whether HALLEX carries the force of law.”).

7
Case 8:19-cv-00680-TGW Document 28 Filed 07/13/20 Page 8 of 14 PagelD 1000

outcome.” United States v. Bagley, 473 U.S. 667, 682 (1985). Since the
Appeals Council mentioned only the fourth element, consideration is
properly limited to whether the Appeals Council erred in finding there was
not a reasonable probability that the new evidence would change the
outcome of the decision.

The plaintiff's new evidence consists solely of an MRI report
of the plaintiff's left knee, performed on January 26, 2018 (Tr. 2, 35). She
quotes the pertinent portion of the MRI report:

[The radiologist’s] impression was significant

bone marrow contusion with non-displaced, non-

depressed subchondral fracture of the posterior

tibia, high-grade partial/near full thickness tear of

the anterior cruciate ligament, and small popliteal

cyst and small joint effusion.
(Doc. 25, p. 6). The Appeals Council considered this evidence and found
that the MRI report “does not show a reasonable probability that it would
change the outcome of the decision” (Tr. 2). Accordingly, the Appeals
Council denied review (Tr. 1).

The plaintiff argues, in a vague and conclusory manner that,

“Tdjue to the significant findings from this MRI, it is likely the

Administrative Law Judge would have found the claimant more limited with
Case 8:19-cv-00680-TGW Document 28 Filed 07/13/20 Page 9 of 14 PageID 1001

respect to standing and walking, than found to be the case in the decision”
(Doc. 25, p. 6). The defendant responds that the “[p]laintiff had not proven
the significance [of] the MRI findings” (Doc. 27, p. 8). In this regard, he
argues:

[The MRI] report alone does not show Plaintiff

had a severe knee impairment for any consecutive

twelve-month period or that she was further

limited by knee pain that precluded her ability to

perform the reduced number of light jobs

identified by the VE. According to the VE, a

person who ... needed a sit-stand option could still

perform the identified jobs.
(id., p. 2). The Commissioner’s arguments are meritorious. Conspicuously
missing from the plaintiff's submission is a treatment note or medical
opinion indicating the functional limitations caused by the knee injuries and
the expected duration thereof, both of which are necessary for the plaintiff
to show a reasonable probability that this new impairment evidence would
change the outcome of the decision. See 20 C.F.R. 404.970(a)(5).

Thus, in order to qualify for disability benefits, the impairment
must “meet[] the duration requirement specified in the federal regulations.”

Shinn ex rel. Shinn v. Commissioner of Social Security, 391 F.3d 1276, 1279

(11" Cir. 2004); see 20 C.F.R. 404.1509. The “duration requirement,” as
Case 8:19-cv-00680-TGW Document 28 Filed 07/13/20 Page 10 of 14 PagelD 1002

pertinent here, means that the impairment “lasted or must be expected to last
for a continuous period of not less than 12 months.” 20 C.F.R. 404.1509.
Furthermore, that medical impairment must be at a level of severity
sufficient to preclude substantial gainful activity. Barnhart v. Walton, 535
U.S. 212, 219-20 (2002). Thus, both the impairment and the inability to
work must be expected to last not less than 12 months. See id.; 20 C.F.R.
404.1505(a).
| The plaintiffs MRI report, however, merely identifies the
radiologist’s impressions of the plaintiff s left knee impairments. Nothing
in that report indicates the expected duration of the impairments.
Additionally, the MRI report does not establish the severity of
the impairments. Thus, it is well-established that “a diagnosis or a mere
showing of ‘a deviation from purely medical standards of bodily perfection
or normality’ is insufficient [to show disability]; instead, the plaintiff must
show the effect of the impairment on her ability to work.” Wind v.
Barnhart, 133 Fed. Appx. 684, 690 (11" Cir. 2005), quoting McCruter v.
Bowen, 791 F.2d 1544, 1547 (11" Cir. 1986). In other words, it is the
functional limitations that determine disability. Moore v. Barnhart, 405

F.3d 1208, 1213 n.6 (11" Cir. 2005). The MRI report does not identify any

10
Case 8:19-cv-00680-TGW Document 28 Filed 07/13/20 Page 11 of 14 PagelD 1003

functional limitation caused by the knee impairments and, therefore, it
certainly does not show that they caused one or more functional limitations
that would render the plaintiff unable to perform substantial gainful activity
for at least 12 consecutive months. See id.°

Moreover, the plaintiff does not show that the impairments on
the MRI report were connected to a pre-existing knee problem. The
plaintiff, at best, hints at such an argument by referring to her hearing
testimony of knee pain (Doc. 25, p. 6).

However, as the Commissioner argues, “[t]here is no indication
in this report tying Plaintiff's complaints of knee pain as she testified in
September 2017 to these MRI findings in January 2018” (Doc. 27, pp. 8-9).
See Social Security Ruling 82-52, 1982 WL 31376 at *1 (“Severe
impairments lasting less than 12 months cannot be combined with
successive, unrelated impairments to meet the duration requirement.”).
Furthermore, such a connection is unlikely because the injuries identified on

the MRI—such as the contusion (i.e., a bruise) and ligament tear—are

 

As the Commissioner argues, if it subsequently became apparent that the knee
impairments shown on the MRI were disabling, the proper procedure is to file another
disability benefits application.

11
Case 8:19-cv-00680-TGW Document 28 Filed 07/13/20 Page 12 of 14 PagelD 1004

typically associated with a singular traumatic event, such as a slip or fall, and
not the deterioration of a pre-existing condition. See www.mayoclinic.org/-
diseases-conditions-ACL.

Additionally, even if the knee impairments on the MRI report
were connected to a pre-existing knee condition, there is no showing that the
impairments caused functional limitations at a disabling level for 12
consecutive months. See Barnhart v. Walton, supra, 535 U.S. at 220 (The
medical impairment must be at a “level of severity sufficient to preclude
substantial gainful activity.”). To the contrary, the law judge discussed in
the decision that he rejected greater restrictions on the plaintiff's walking
capability because the “treatment notes consistently indicate that [the
plaintiff's] gait was normal and there were no signs of deficits in the
extremities” (Tr. 24). This finding—which the plaintiff has not
challenged—is amply supported by objective medical findings showing
normal gait, full range of motion, no swelling or edema, and normal strength
and sensation (see Tr. 575, 591, 724, 797, 808, 829, 833, 871).
Consequently, there is not a reasonable probability that the MRI report
would have changed the law judge’s decision of not disabled. See 20

C.F.R. 404.907(a)(5).

12
Case 8:19-cv-00680-TGW Document 28 Filed 07/13/20 Page 13 of 14 PagelD 1005

Finally, even accepting the plaintiff's vague allegation that the
MRI report showed she was “more limited with respect to standing and
walking” (which it does not) there is not a reasonable probability that the
outcome would be different because a subset of the representative jobs
identified by the law judge were available with an option to sit/stand at will.
Thus, the vocational expert testified that there were jobs as a photocopy
machine operator, office helper and marker that permitted the “individual
[to] sit if they needed to sit and ... stand if they needed to stand. They could
sit all day if they needed to sit all day” (Tr. 64). Therefore, the
representative jobs upon which the law judge based his finding of not
disabled could also accommodate greater limitations on walking and
standing. This circumstance also shows there is not a reasonable
probability that the MRI report would have changed the outcome of this case.

In sum, the plaintiff has failed to show that the Appeals Council

erred by denying review of her claim. 20 C.F.R. 404.970(a)(5).

 

°Although the vocational expert did not specify the number of these jobs, it was
clearly a significant number because the vocational expert identified a further reduced
amount of these jobs that could be performed with legs elevated to the waist, and that
reduced amount constitutes a significant number of jobs available in the national
economy (see Tr. 64). See, e.g., Brooks v. Barnhart, 133 Fed. Appx. 669, 671 (11" Cir.
2005) (840 jobs constituted a significant number in the national economy).
13
Case 8:19-cv-00680-TGW Document 28 Filed 07/13/20 Page 14 of 14 PagelD 1006

It is, therefore, upon consideration,

ORDERED:

That the decision of the Commissioner of Social Security is
AFFIRMED. The Clerk shall enter judgment in accordance with this
Order and CLOSE this case.

DONE and ORDERED at Tampa, Florida, this ea of
July, 2020.

DrKXomee 9 Win

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

 

14
